Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00019-CV

                            IN THE INTEREST OF L.M.S.

                From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI06224
                    Honorable Cathleen M. Stryker, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant.

      SIGNED March 11, 2020.


                                             _________________________________
                                             Beth Watkins, Justice